PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hobbs et al.
Application No. 15/980,065
Filed: May 15, 2018
Attorney Docket No. HOBBS-00101
For: TOOTHPASTE DISPENSING BRUSH AND SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed October 27, 2021, in response to the corrected decision April 13, 2021, dismissing the original petition to revive the above-identified application.  

There is no indication that the petition was signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Curtis Wadsworth appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts. 

The petition is DISMISSED.

This application became abandoned for failure to timely file the required oath/declaration no later than the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration November 2, 2020. The issue fee was timely paid on December 2, 2020.  Accordingly, the date of abandonment of this application is December 3, 2020.  A Notice of Abandonment was mailed January 6, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item(s) (1) and (3).



With regards to item (1): A petition to revive cannot be granted where there is an outstanding requirement. In the instant application, petitioner has failed to submit a proper reply. While it is noted that petitioner did submit the required petition to withdraw from issue under 37 CFR 1.313(c)(2), a request for continued examination (RCE), a renewed petition under 37 CFR 1.137(a) containing a statement of unintentional delay and a request under 37 CFR 1.48 to correct the name of the inventor along with the required fees. However, the RCE does not contain a proper signature.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(b).” This is not a final agency action within the meaning of 5 U.S.C. § 704.

Further correspondence with respect to this matter should be addressed as follows:

By Mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1



/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions




    
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)